AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for thH_                                     FILED IN THE
                                                                                                           U.S. DISTRICT COURT
                                                     Eastern District of Washington                  EASTERN DISTRICT OF WASHINGTON


                         KARLA J. M.,
                                                                                                      Sep 04, 2019
                                                                     )                                     SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-cv-00193-SAB
               COMMISSIONER OF SOCIAL                                )
                     SECURITY,                                       )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                            dollars ($                ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of              % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Defendant’s Motion to Dismiss, ECF No. 20, is GRANTED.
u
              Pursuant to Fed. R. Civ. P. 41(b), the case is dismissed without prejudice.
              Judgment is entered for the Defendant.



This action was (check one):
u tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                            without a jury and the above decision
was reached.

✔
u decided by Judge                   STANLEY A. BASTIAN                                          on a motion for dismissal.




Date: 9/4/2019                                                             CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                             %\ Deputy Clerk

                                                                            Tonia Ramirez
